EXHIBIT SETTLEMENT AGREEMENT THIS SETTLEMENT is made this 7th day of December 2007, by and between Fuskandrakis LLC (“Claimant”), and Who’s Your Daddy, Inc. (“Company”).Collectively, Claimant and the Company are considered to be “Parties” to this agreement. RECITALS WHEREAS, Claimant is owed a total amount of $314,392; and WHEREAS, the Company wishes to settle this claim through the issuance of stock. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the adequacy of which is acknowledged by the parties hereto, and intending to be legally bound, the parties agree as follows: SETTLEMENT 1.Settlement. The Company will issue 345,486 restricted shares of its Par Value $0.001 Common Stock to Claimant (“Shares”), which both Parties agree have a value at the time of issuance equal to the amount owed by the Company to the Claimant and will be full and final settlement and payment of any and all amounts owed by the Company to the Claimant as of the date hereof. 2.General Release by the Parties of All Known and Unknown Claims. The Parties hereto do hereby jointly and severally irrevocably and unconditionally release and forever discharge each other, their agents, directors, officers, employees, business partners, representatives, attorneys, insurers, affiliates/subsidiaries, parent corporations, sister corporations, (and agents, directors, officers, employees, representatives, attorneys of such affiliates/subsidiaries parent corporations, sister corporations), and their predecessors, successors, heirs, executors, administrators, and assigns, and all persons and entities acting by, through, under or in concert with any of them (hereinafter collectively the "Releasees"), or any of them, from any of all actions, causes of action, suits, debts, charges, complaints, claims, liabilities, obligations, promises, agreements, controversies, damages and expenses (including attorneys' fees and costs actually incurred), of any nature whatsoever, in law or equity, known or unknown, suspected or unsuspected, which either party ever had, now has, or may now have against each other by reason of any act, event, or omission concerning any matter or thing, including, without limiting the generality of the foregoing, the $314,392 owed by the Company to the Claimant.Notwithstanding anything herein set forth to the contrary, no provision of this Agreement shall constitute or be construed as a release or discharge of any obligations, claims or causes of action hereafter arising out of the breach of any of the terms, provisions or conditions of this Agreement. 3.Claimant Representations. A)Claimant is experienced in evaluating companies such as the Company, is able to fend for itself in transactions such as the one contemplated by this Agreement, has such knowledge and experience in financial and business matters that such Claimant is capable of evaluating the merits and risks of Claimant’s prospective investment in the Company, and has the ability to bear the economic risks of the investment. B)Claimant is accepting the Shares for such Claimant’s own account and not with the view to, or for resale in connection with, any distribution thereof.Such Claimant understands that the Shares have not been registered under the Securities Act by reason of a specific exemption from the registration provisions of the Securities Act which depends upon, among other things, the bona fide nature of the investment intent as expressed herein. Such Claimant further represents that it does not have any contract, undertaking, agreement or arrangement with any person to sell, transfer or grant participation to any third person with respect to any of the Shares.Such Claimant understands and acknowledges that the offering of the Shares pursuant to this Agreement will not be registered under the Securities Act on the ground that the sale provided for in this Agreement and the issuance of securities hereunder is exempt from the registration requirements of the Securities Act. E)Accredited
